IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON
                                         January 23, 2002 Session

             JOEL PETTY v. DAIMLER/CHRYSLER CORPORATION

                     Direct Appeal from the Chancery Court for Shelby County
                          No. 98-0455-3   D. J. Alissandratos, Chancellor



                        No. W2001-01152-COA-R3-CV - Filed March 13, 2002


Plaintiff in this case alleges that Defendant violated Tennessee’s motor vehicle glass safety statutes
which were in effect when Plaintiff purchased his vehicle in 1998. The court below found no
violation and entered judgment for Defendant. We find that Plaintiff failed to introduce evidence
of injury or damages and therefore affirm judgment for Defendant.1

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed; and
                                        Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which ALAN E. HIGHERS and HOLLY K.
LILLARD, J.J., joined.

Patrick M. Ardis and Daniel K. Evans, Memphis, Tennessee, for the appellant, Joel Petty.

Ernest A. Petroff, J. Randolph Bibb, Jr., and Bradley E. Trammell, for the appellee, Daimler
Chrysler Corporation.

                                                     OPINION

       Mr. Petty purchased a new 1998 Plymouth Grand Voyager mini-van in January of 1998. In
May of 1998, he filed suit against the manufacturer, DaimlerChrysler,2 in Shelby County Chancery
Court, alleging that the specific form of tempered glass used in the side and rear windows of the
vehicle violated the Tennessee motor vehicle safety glass statutes then in effect. The statute
provided, in pertinent part:


         1
           The trial cou rt entered judgm ent fo r the D efen dan t upon finding “[t]hat tempered safety glass meets the
definition of safety glass as defined by the former Tenn. Code Ann. Section 5 5-9-210.” Since P laintiff failed to
introd uce evidence of d am ages, we affirm judg me nt for the D efendan t, albeit on altern ate groun ds.

         2
           The complaint originally was filed against Chrysler Corporation and was amended on June 8, 19 99, by M r.
Petty’s restated second amended complaint to substitute DaimlerChrysler Corporation.
       Safety glass in motor vehicles: - - (a) From and after July 1, 1957, no person shall
       sell a new motor vehicle as specified herein, nor shall any person register such new
       motor vehicle as specified herein after such date unless such vehicle is equipped with
       safety glass of a type approved by the commissioner of the department of safety
       wherever glass is to be used in doors, windows and windshields of such vehicles.

Tenn. Code Ann. § 55-9-208 (repealed Acts 1999, ch. 58, § 1)

       “Safety glass” defined: - - [t]he term “safety glass” shall mean any product
       composed of glass, so manufactured and/or fabricated as substantially to prevent the
       shattering and flying of the glass when struck or broken, or such other or similar
       product as may be approved by the commissioner of the department of safety. The
       commissioner shall compile and publish a list of types of glass by name which are
       approved by him as meeting the requirements of §§ 55-9-208 – 55-9-211.

Tenn. Code Ann. § 55-9-210 (repealed Acts 1999, ch. 58, § 1).

        Mr. Petty prays for replacement of the alleged nonconforming side and rear window glass
and for compensatory relief. He also submits that DaimlerChrysler committed a fraud by selling
motor vehicles allegedly not in compliance with the safety glass statutes, and that this fraud
constitutes a violation of section 104(b)(2), (3) and (5) of the Tennessee Consumer Protection Act.
See Tenn. Code Ann. § 41-18-104(b)(2), (3), (5). In his reply brief to this Court, Mr Petty contends
that he has sustained damages in the amount of $20,699.00, the purchase price of the van, since
“[t]he vehicle was worthless at the time of purchase, because it was illegal.”

        The chancellor denied Mr. Petty’s motion for summary judgment and suggested that the case
be tried upon the record as a whole and upon written submissions of evidence. The parties consented
to this procedure, and on April 16, 2001, the chancellor issued a memorandum opinion finding in
favor of DaimlerChrysler. The chancellor found that the glass in question met the criteria for “such
other or similar product” permitted by the statute. Mr. Petty now appeals this judgment.

                                         Issues on Appeal

        On appeal, Mr. Petty raises eight issues for our review. These issues address the admission
of evidence by the court below and the court’s interpretation of the glass statute. DaimlerChrysler
submits, inter alia, that Mr. Petty’s claim must fail as a matter of law because there was no private
right of action under the statute, and because he neither pled nor sustained damages. We agree with
DaimlerChrysler that Mr. Petty lacked standing to bring this claim. The other issues accordingly are
pretermitted.




                                                -2-
                                         Standard of Review

        Our standard of review of the trial court’s findings of fact are de novo with a presumption
of correctness. Tenn. R. App. P.13(d). With respect to the trial court’s legal conclusions, however,
our review is de novo with no presumption of correctness. See Bowden v. Ward, 275 S.W.3d 913,
916 (Tenn. 2000); Tenn. R. App. P. 13(d).

                                              Discussion

        Courts employ the doctrine of standing to determine whether a claimant is “properly situated
to prosecute the action.” Knierim v. Leatherwood, 542 S.W.2d 806, 808 (Tenn. 1976). In order to
establish standing, a party must demonstrate three essential elements. Metropolitan Air Research
Testing Auth., Inc. v. Metropolitan Gov’t of Nashville and Davidson County, 842 S.W.2d 611, 615
(Tenn. Ct. App. 1992); Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). First, the party
must demonstrate that it has suffered an injury which is “distinct and palpable,” Metropolitan Air
Research Testing Auth., Inc., 842 S.W.2d at 615, and not conjectural or hypothetical. Lujan, 504
U.S. at 560. Second, the party must establish a causal connection between that injury and the conduct
of which he complains. Metropolitan Air Research Testing Auth., Inc., 842 S.W.2d at 615. Third,
it must be likely that a favorable decision will redress that injury. Id. These elements are
indispensable to the plaintiff’s case, and must be supported by the same degree of evidence at each
stage of litigation as other matters on which plaintiff bears the burden of proof. Lujan, 504 U.S. at
560. The party, and not the merits of the case, is the major focus of a determination of standing.
Metropolitan Air Research Testing Auth., Inc. v. Metropolitan Gov’t of Nashville and Davidson
County, 842 S.W.2d 611, 615 (Tenn. Ct. App. 1992).

        Standing often depends on the nature of the claim. Id. The inquiry therefore demands
“careful judicial examination of the complaint’s allegations to ascertain whether the particular
plaintiff is entitled to an adjudication of the particular claims asserted.” Id. (quoting Allen v. Wright,
468 U.S. 737, 752 (1984)). Where, as here, the asserted injury involves a statutory violation, the court
must determine whether the statute provides the plaintiff with a cause of action. Id. If the statute
evidences a private right of action, we must then look to the remedy it provides. See Pratt v. SMART
Corp., 968 S.W.2d 868, 873 (Tenn. Ct. App. 1997).

        The motor vehicle safety glass statute invoked by Mr. Petty in this case provided no private
cause of action. As part of the equipment and lighting regulations for motor vehicles, it proscribed
that glass used in motor vehicles must be safety glass. Tenn. Code Ann. § 55-9-208 (repealed Acts
1999, ch. 58, § 1). The statute vested authority with the commissioner of the department of safety to
approve certain types of glass as safety glass. Tenn. Code Ann. § 55-9-208 (repealed Acts 1999, ch.
58, § 1). Safety glass was defined as “any product composed of glass, so manufactured and/or
fabricated as substantially to prevent the shattering and flying of the glass when struck or broken, or
such other or similar product as may be approved by the commissioner of the department of safety.”
Tenn. Code Ann. § 55-9-210 (repealed Acts 1999, ch. 58, § 1). Section 55-9-211 provided the
remedy for violations of the statute by vesting the commissioner with the power to suspend the


                                                   -3-
registration of any motor vehicle not in compliance. Tenn. Code Ann. § 55-9-211 (repealed Acts
1999, ch. 58, § 1). The only remedy provided by the statute is to be had by the State.

        Mr. Petty’s contention that he is entitled to recovery under the Consumer Protection Act
likewise is without merit. While the Consumer Protection Act provides a private cause of action, the
record in this case does not support a finding that DaimlerChrysler committed a fraud of the type
envisioned by the Act. Most critically, Mr. Petty has offered no proof that he has suffered any
damages as a result of the alleged statutory violations. When asked by this Court at oral argument
what evidence of damages was contained in the record, counsel for Mr. Petty answered, “[n]one.”
Counsel asserted that no evidence was introduced because the issue was never reached at trial. We
find this argument unconvincing.

        Mr. Petty argues that it was error for the court below to allow DaimlerChrysler to introduce
evidence after the December 14, 2000, agreement to try the case on briefs. As we understand his
argument, Mr. Petty contends that the admission of this evidence altered the case, and that the case
as tried was therefore not the case he agreed to submit to trial by briefs. If Mr. Petty is correct in his
assertion that the record should consist only of evidence introduced by December 14, 2000, then the
trial record should contain all evidence to be introduced by him. This was not a declaratory
judgment action, nor was the case bifurcated on the issue of damages. The chancellor’s consent
order at trial on brief states: “[t]he briefs are to be based upon the full record in this cause.” We find
no merit in the implication that the issue of damages was somehow “not reached.”

         Mr. Petty has alleged no personal injury or economic loss as a result of the alleged violation,
but only diminution of value. He argues to this Court and in his complaint that his vehicle “was
worthless at the time of purchase, because it was illegal, ” but offers no evidence that he has been
unable to resell the vehicle or that he has otherwise sustained injury or damages as a result of the
alleged statutory violation. We are entitled to rely on Mr. Petty’s counsel that the voluminous record
in this case contains no evidence of such damages. See Schoen v. J.C. Bradford Co., 642 S.W.2d
420, 427 (Tenn. App. 1982)(holding that this Court is under no duty to minutely search a voluminous
record to support arguments unsupported by citations to the record). Mr. Petty cites to no evidence
of damages in the record, and we find none upon review.

        Without a palpable injury, there can be no standing; without proof of damages, there can be
no remedy. The judgment of the court below is therefore affirmed. Costs of this appeal are taxed
to the appellant, Mr. Joel Petty, and his surety, for which execution may issue if necessary.



                                                         ___________________________________
                                                         DAVID R. FARMER, JUDGE




                                                   -4-